Citation Nr: 1640946	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-09 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 20, 1968 to December 4, 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The November 2010 rating decision granted service connection for PTSD and assigned a 50 percent initial rating, effective from December 17, 2009.  During the pendency of the appeal, a March 2016 rating decision increased the evaluation of the Veteran's PTSD to 70 percent, effective December 17, 2009, the effective date of the award of service connection.  As the benefit awarded in the March 2016 rating decision is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

These matters were previously remanded by the Board in May 2014.  The May 2014 remand instructed the AOJ to adjudicate a pending claim of CUE in an October 2004 rating decision that denied service connection for hypertension, and to adjudicate pending claims of service connection for hearing loss and tinnitus, before re-adjudicating the PTSD and TDIU claims upon remand.  As will be discussed below, the AOJ did not comply with the remand instruction as to the TDIU claim.  However, as the disposition of the pending claims will not affect the rating of the severity of the Veteran's PTSD, the Board finds that there has been substantial compliance as to the PTSD claim, and will make a decision as to that issue.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran was previously represented by a private attorney, but that attorney notified VA in December 2014 that she intended to withdraw her representation.  This notification was accompanied by a signed statement from the Veteran indicating that he was discharging the attorney as his representative.  A February 2015 letter from the private attorney notified VA once more that the private attorney was withdrawing as the Veteran's representative.  The private attorney complied with 38 C.F.R. § 14.631(c) in withdrawing as representative.  Good cause was not required because the notice of withdrawal was received before the May 2016 post-remand certification to the Board.  38 C.F.R. § 20.608.



FINDING OF FACT

Since the effective date of service connection, the Veteran's PTSD has been productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Since the effective date of service connection, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014).

Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. §  3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton, 9 Vet. App. 553 (1996).

The Veteran's service treatment records, some private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although the record reflects that there are some Vet Center psychiatric treatment records that have not been obtained, the Board notes that attempts were made in July 2015 and October 2015 to obtain authorization from the Veteran to request these records, but that the Veteran did not respond.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As to the Veteran's Social Security Administration (SSA) records, a February 2016 communication from the SSA National Records Center indicated that the Veteran's SSA records have been destroyed.  Therefore, VA has done all that is reasonably expected to obtain the Veteran's records, and the duty to assist has been met.  

The most recent VA examination as to PTSD was conducted in July 2015.  The record does not reflect that the examination was inadequate for purposes of rating the Veteran's disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the virtual claims folder, conducted an examination of the Veteran, and provided findings relevant to the criteria for rating the disability.    

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   
Rating Schedule

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score ranging from 61 to 70 reflects the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally indicates one is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., at times, speech is illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed man avoids his friends, neglects his family, and is unable to work; a child frequently beats up other children, is defiant at home, and is failing at school).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.   

Facts and Analysis

The Board thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  Because the Veteran was not service-connected for PTSD until December 17, 2009, the only evidence from prior to that date that the Board will discuss below is a private treatment note that has been cited by the Veteran as evidence tending to show he is entitled to a higher rating.  

A September 2006 letter from a private doctor stated that the Veteran presented with symptoms of difficulty concentrating, anger, depressed mood, crying spells, insomnia, social isolation, and flashbacks to emotional traumas in Vietnam.  The private doctor concluded that the Veteran was permanently disabled from his profession as a plumber due to his PTSD condition.  

The Veteran reported in May 2010 that he had few friends and no family.  His two daughters lived in a different state, and he had an ex-girlfriend.  He reported deterioration in his mood with crying episodes.  He reported an incident where he stated that he tried to kill his nephew with a pitchfork in 2008, although it is unclear from this statement whether his nephew was in genuine danger.  The Veteran reported transient feelings of loneliness and regret about his history of divorce.  He was well-groomed, appropriately oriented, without memory deficit, and with appropriately directed and sustained concentration.  His GAF score was 60.

A VA examination was conducted in October 2010.  The examination noted constant but mild PTSD symptoms of intrusive thoughts, irritability, panic attacks, and anxiety.  The Veteran indicated that these symptoms affect his total daily functioning, and that he has had trouble sleeping for fifteen years.  The Veteran stated that he was divorced and had no current relationship, and had a distant relationship with his children.  He described his relationship with his siblings as positive but distant.  He discussed his previous work experience by stating that he had worked as a plumber for 25 years, and had a poor relationship with his supervisor and co-workers, causing him to isolate himself.  He later stated that he had worked as a plumber for 18 years before going on medical disability due to his cervical spine disease, and stated that his unemployment was not due primarily to the effects of his mental condition.

He reported difficulty sleeping, irritability, difficulty concentrating, persistent abnormal speech described as circumstantial, and panic attacks more than once a week.  There was no history of delusions or hallucinations.  His thought process was appropriate and his judgment was not impaired.  He was assigned a GAF score of 65.  The Veteran did not have mental difficulty in performing activities of daily living.  The examiner concluded that his psychiatric symptoms caused occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care and normal conversation.  The symptoms of anxiety, suspiciousness and chronic sleep impairment were cited in support of this conclusion.  The Board notes that the Veteran made handwritten notes on a copy of the assessment disagreeing with the findings and noting that he considers suicide 3-4 times a week.  

In February 2011, the Veteran stated that he was renting a room from the woman who had become his girlfriend.  He reported that his irritability and mood had improved to the point where he had almost no depression.  He stated that he slept 4-5 hours, but that he did not feel that he needed medication to help him sleep more.  He had no nightmares.  He had good grooming, a good mood, and linear thought process.  He denied suicidal and homicidal ideation, as well as hallucinations.  His judgment was good, and he received a GAF score of 65.  

The Veteran indicated that he was not comfortable with his living arrangement in April 2011 because there was a drug addict living in the house.  He reported benign vivid dreams, but no nightmares.  His mood was stable and his irritability was under control.  His thought process was linear, and he denied suicidal or homicidal ideation, as well as hallucinations.  His judgment was good.  His GAF score was 65.  In July 2011, the Veteran discussed his past work as a plumber.  He stated that he did not realize that he had a support system at his work until after he retired.  He reported feeling angry.  

An October 2011 group treatment note from a Vet Center indicates that the Veteran was struggling with anger.  He stated that he stays busy by attending different Alcoholics and Narcotics Anonymous (NA) groups.  He was groomed appropriately, and seemed to be in an agitated state, although he calmed down as he vented and processed what he has been dealing with from the past few weeks.  He denied suicidal ideation.  In November 2011, the Veteran discussed his twenty years of sobriety, and stated that he was a sponsor to others.  He stated that he gains some happiness when the people he sponsors remain sober, but that he struggles with his past as a "junky."  Later that month the Veteran participated in a Thanksgiving lunch provided by the treatment center and socialized well with the other veterans in the group.  

An April 2012 private assessment assigned a GAF score of 35.  This assessment noted intrusive memories, flashbacks, nightmares, hypervigilance, impaired impulse control, difficulty concentrating, exaggerated startle response, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, suicidal ideation, suspiciousness, impaired judgment, difficulty understanding complex commands, antisocial acts, disturbances of motivation and mood, depressed mood, anxiety, difficulty in adapting to stressful circumstances, panic attacks more than once a week, and self-medication through substance abuse.  The private doctor concluded that the Veteran's symptoms resulted in total occupational and social impairment.  The doctor noted poor anger management skills, anxiety, and constant hypervigilance that would cause difficulty if the Veteran was placed in areas he was unfamiliar with, or cause him to possibly be fired from work due to his difficulty with authority figures.  

Another VA examination was conducted in January 2013.  The examiner determined that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  The Veteran stated that he owns a house and lives there with his teenage grandson because the grandson's mother is substance dependent.  He reported that his live-in girlfriend left in June 2012.  The Veteran reported watching television, attending Alcoholics Anonymous (AA) meetings regularly, and interacting with his grandson.  His symptoms were anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's hygiene and behavior were appropriate.  He had a dysthymic mood, and there was no report or observation of delusions or hallucinations.  His thought processes were appropriate, and his judgment was not impaired, although he did report mild memory impairment and passive suicidal ideation, which he attributed to physical pain only.   

The Veteran reported feeling angry after spending a couple of days with his father in October 2013.  He stated that his father pushed his buttons, but that he loved his father and would not hurt him.  He reported fleeting suicidal thoughts, but denied intent or plan.  He stated that he had been clean and sober since 1992, but that he had not spoken with his sponsor in awhile.  He reported living by himself in an RV with a cat and a dog.  He discussed his post-service work and stated that his work evaluations declined when he became sober.  There was no evidence of thought disorder, and the Veteran denied perceptual impairments, suicidal ideation, and homicidal ideation.  His memory and cognition appeared intact, and his insight/judgment was fair to good.  He was assigned a GAF score of 60.  

The Veteran discussed his romantic history in December 2014.  He was married for 22 years, but his wife told him to get help or get out.  He stated that he got help and left.  He reported having eight relationships that did not last.  He stated that he lived alone with two pets, and that he had two adopted daughters with grandchildren who lived out of state.  He denied current suicidal or homicidal ideation, and stated that he occasionally needs to talk to someone when he gets really angry.  His flow of thought was logical and goal oriented, and he denied hallucinations.  He was alert and oriented with fair judgment.  

In March 2015, the Veteran reported intermittent suicidal thoughts, but denied that they were serious or with a plan.  Later that day, he said that he had suicidal thoughts constantly.  The Veteran reported a fight with his girlfriend in June 2015, and stated that he was easily angered and resentful when things did not go his way.  His thought process was organized, his mood was irritated, and he denied hallucinations.  His memory was slow for immediate events and delayed for recent events.  He had good judgment.  

A VA examination was conducted in July 2015.  This examination noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported moving several times in part due to his trouble with anger and interpersonal problems.  He reported caring for his father, with whom he has a difficult relationship, and a grandchild for some period of time, and being relatively active in Narcotics Anonymous (NA).  He has maintained contact with his sponsor as well as several people that he has sponsored, although they live at a distance.  He has also maintained contact with a female friend.  The Veteran reported living in a studio apartment with two elderly persons upstairs with whom he has a good relationship, although he also stated that he mostly isolates himself.  He stated that he attends one or two NA meetings per week.

The Veteran stated that he had worked as a plumber for the Department of Defense before leaving on medical retirement due to physical problems.  The Veteran stated that he had trouble during his employment with the firing range and helicopters, which triggered his feelings of PTSD, but that his retirement was more related to his physical disabilities.  He also reported feeling support from the other veterans with which he worked as they naturally formed a support group for each other.  The examiner concluded that although the Veteran does have difficulty in his interpersonal relationships and several areas of functioning, his PTSD alone does not render the Veteran unemployable.  

The examiner noted the Veteran's ongoing problems with suicidal ideation and anger.  The Veteran denied hallucinations, but stated that he has fairly vivid intrusive thoughts.  There was no evidence of a thought disorder.  His symptoms were recorded as depressed mood, anxiety, mild memory loss, impairment of short-term and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

An addendum opinion responded to the private evaluation finding the Veteran to have total occupational and social impairment by stating that the evaluation was an outlier.  The opinion writer agreed with the diagnosis and the finding that the Veteran has some rather significant symptoms and functional limitations, he disagreed with the assignment of a GAF score of 35, which the opinion writer noted would generally be applicable to a person who is so severely mentally ill that he requires frequent hospitalization and careful and frequent treatment, and an individual who has a high degree of suicidality.  While the Veteran has suffered from frequent suicidal thoughts, the examiner noted that the Veteran had not taken steps to implement a suicidal plan.  The examiner also pointed to some significant relationships maintained by the Veteran in that he is able to attend recovery groups and sponsor others in recovery, showing him to be capable of interpersonal relationships.  The examiner also pointed to the Veteran's ability to function at his previous employment in spite of the presence of PTSD triggers before retiring due to physical difficulties.  The examiner found that plumbers are frequently self-employed and work in new construction where they have little interaction with customers, a type of employment that the examiner felt the Veteran's PTSD symptoms would not prevent.  

The Veteran was described in February 2016 as having a disorganized thought process at times, and being consumed by regrets and guilt about his past behavior.  He reported some estrangement with his children.  He denied hallucinations and suicidal ideation.  His judgment was fair.

The most probative evidence of record demonstrates that the Veteran's psychiatric symptoms, while significant, do not rise to the level of being productive of total occupational and social impairment.  Although the Board recognizes the private letter and assessment indicating total disability, these private findings are at odds with the preponderance of the evidence, which demonstrates that the Veteran's PTSD does not rise to the level of total occupational and social impairment.  The record as a whole reflects that the Veteran left work due to his physical difficulties, and that he was able to maintain steady employment for many years in spite of his PTSD symptoms.  A July 2011 VA treatment note and the July 2015 VA examination indicate that while the Veteran experienced interpersonal difficulties during his employment, he also had a support system at his place of work, which is indicative of some level of successful social interaction.  Although the Veteran is divorced and reports a distant relationship with his children as well as several failed romantic relationships, he also has demonstrated an ability to care for his teenage grandson for a period of time, and to maintain a relationship with his sponsor as well as sponsor several others in the NA program.  The Veteran's ability to interact with others is significantly impacted by his PTSD symptoms, but the record as a whole does not support a finding that he is totally occupationally and socially impaired.  

Additionally, although the Board recognizes that the April 2012 private assessment indicated intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), which is among the symptoms listed under the 100 percent criteria in the rating schedule, the rating criteria are not exclusive, but rather examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran's overall disability picture, as discussed above, is not the functional equivalent of total occupational and social impairment, as is supported by the fact that the Veteran does not demonstrate any of the other symptoms listed as typical of a 100 percent rating.  
Therefore, a rating of 100 percent is not warranted.  

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  A rating in excess of that assigned is provided for certain manifestations of the disability in question, but the medical evidence reflects that those symptoms are not present.  The record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and there is no need to consider whether the Veteran's disability picture exhibits other factors such as marked interference with employment and/or frequent periods of hospitalization.  

The Board notes that under Johnson v. McDonald, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran's claim for a TDIU will be discussed in the remand below.  
  

ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.  


REMAND

Unfortunately, additional remand is required as to the claim for a TDIU.  The May 2014 remand specifically instructed that the Veteran's claim of CUE in the October 2004 rating decision that denied service connection for hypertension and the claims of service connection for hearing loss and tinnitus must be adjudicated before the claim for a TDIU is adjudicated and returned to the Board.  A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, although the Board sincerely regrets the delay, these claims must be remanded once more to await the adjudication of the Veteran's pending claims.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim of CUE in the October 2004 rating decision that denied service connection for hypertension, and adjudicate the claims of service connection for hearing loss and tinnitus.  Notice of the determinations must be provided to the Veteran, and he should be afforded the appropriate period to respond.  Such issues should not be returned to the Board unless the Veteran files a timely a notice of disagreement, and following issuance of a statement of a case, a timely substantive appeal is received.

2.  Thereafter, readjudicate the TDIU issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


